Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-3, 5-9, and 11-20 are pending.  Claims 4 and 10 have been canceled.  Note that, Applicant’s amendment and arguments filed 7/13/22 have been entered. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 13, 2022, has been entered.
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 5/5/22 have been withdrawn:
	The double patenting objection to claims 10 and 16 has been withdrawn.     
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-8, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al (US 2015/0044157) in view of Giles (US 2016/0264561).
Kulkarni et al teach an aqueous structured surfactant composition containing water, one or more sulfate free anionic surfactants, and one or more amphodiacetates, said composition capable of suspending water insoluble or partially water soluble components.  See para. 10.  Suitable anionic surfactants include glutamates, sodium methyl oleoyl taurate, etc., and mixtures thereof.  The composition may contain from 3 to about 40 parts by weight of one or more anionic surfactants.  See paras. 18-41.  Amphoteric surfactants may be used such as sodium lauroamphotacetate, sodium lauroamphodiacetate, sodium cocoamphotacetate, etc., in amounts from 1% to 20% by weight.  See paras. 55-57.  Nonionic surfactants may be used in the composition and any known nonionic surfactant that is used in similar compositions is suitable.  Suitable nonionic surfactants include cocamide MIPA, etc., in amounts from 0.5 to 20% by weight.  See paras. 53 and 56.  The composition has a pH of from 4 to 7.  See para. 22.  
Kulkarni et al do not teach the use of a specific glutamate surfactant such as sodium lauroyl glutamate or a composition containing an amphoacetate, a specific glutamate surfactant such as sodium lauroyl glutamate, cocamide MIPA, and the other requisite components of the composition in the specific amounts as recited by the instant claims.   
Giles teaches a detergent composition containing a detersive surfactant, for example a personal care composition.  See para. 36.  Suitable surfactants include glutamate surfactants such as sodium cocoyl glutamate, sodium lauroyl glutamate, potassium lauroyl glutamate, disodium lauroyl glutamate, potassium cocoyl glutamate, etc.  See para. 153-166.  Note that, the Examiner asserts that the general formula for glutamate surfactants as taught by Giles would clearly suggest dipotassium lauroyl/myristoyl glutamate and dipotassium cocoyl glutamate as recited by the instant claims. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a specific glutamate surfactant such as sodium lauroyl glutamate in the composition taught by Kulkarni et al, with a reasonable expectation of success, because Giles teaches the use of sodium lauroyl glutamate as a surfactant in a similar composition and further, Kulkarni et al teach the use of glutamate surfactants in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing an amphoacetate, a specific glutamate surfactant such as sodium lauroyl glutamate, cocamide MIPA, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because the broad teachings of Kulkarni et al in view of Giles suggest a composition containing an amphoacetate, a specific glutamate surfactant such as sodium lauroyl glutamate, cocamide MIPA, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al (US 2015/0044157) in view of Giles (US 2016/0264561)as applied to claims 1-3, 5-8, and 11-20 above, and further in view of Walters et al (US 2011/0123465) or Frantz et al (US 2005/0158270).
 Kulkarni et al are relied upon as set forth above.  However, Kulkarni et al do not teach the use of PEG-80 sorbitan laurate in addition to the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Walters et al teach compositions having low irritation characteristics, methods for reducing the irritation characteristics associated with a variety of personal care compositions, and methods of using such compositions.  See para. 2.  A variety of nonionic surfactants may be used in the composition and include PEG-80 sorbitan laurate, etc.  See paras. 122-125.
Frantz et al teach an aqueous pearlescent concentrate, containing a pearlizing agent, an anionic surfactant, and a cationic component, having increased opacity and is useful in modifying the appearance of aqueous liquid compositions, particularly personal care compositions.  See Abstract.  Nonionic surfactants may be used in the compositions and include cocamide MIPA, PEG-80 sorbitan laurate, etc.  See paras. 32-37.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use PEG-80 sorbitan laurate in the composition taught by Kulkarni et al, with a reasonable expectation of success, because Walter et al or Frantz et al teach the use of PEG-80 sorbitan laurate and its equivalence to cocamide MIPA as a nonionic in a similar composition and further, Kulkarni et al teach the use of nonionic surfactants in general and cocamide MIPA.  
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using Kulkarni et al in view of Giles, Applicant states that Kulkani et al do not relate to the problem that Applicant solves of formulating sulfate-free/ethoxylate-free personal car compositions having the desired viscosity with the use of thickening polymers and without affecting the sensory profile.  Additionally, Applicant states that notably there are more than 100 examples in Kulkarni et al, wherein only 7 of these examples had a handwashing test conducted, and each of these contained sodium lauryl sulfate as a surfactant.  
In response, note that, Applicant’s arguments seem misplaced; Kulkarni et al (US 2015/0044157) teaches only several Examples in Tables 1 and 2 and none of these compositions contain sulfates as recited by the instant claims.  Additionally, the Examiner asserts that the teachings of a reference are not limited to the preferred embodiments and that the broad teachings of Kulkarni et al in view of Giles suggest compositions containing the same components in the same amounts as recited by the instant claims.  Note that, the fact that a specific embodiment is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).  Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); See MPEP 2123(II).  The fact that a reference discloses a multitude of effective combinations does not render any particular formulation less obvious.  Merck & Co., Inc. v. Biocraft Labs, 874 R.2d 804, 808 (Fed. Cir. 1989).  See also, In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations even though “the inventors selected the zeolites of the claims from amount thousands of compounds”); In re Susi, 440 F.2d 442, 445 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was huge, but it undeniably included at least some of the compounds recited in appellant’s generic claims and was a class of chemicals to be used for the same purpose as appellant’s additives).
For example, Kulkarni et al clearly teach the use of one or more sulfate free anionic surfactants, and one or more amphodiacetates, said composition capable of suspending water insoluble or partially water soluble components (See para. 10 of Kulkarni et al), wherein suitable anionic surfactants include glutamates, sodium methyl oleoyl taurate, etc., and mixtures thereof.  Additionally, Kulkarni et al clearly teach that the composition may contain from 3 to about 40 parts by weight of one or more anionic surfactants (See paras. 18-41 of Kulkarni et al) and that amphoteric surfactants may be used such as sodium lauroamphotacetate, sodium lauroamphodiacetate, sodium cocoamphotacetate, etc., in amounts from 1% to 20% by weight (See paras. 55-57 of Kulkarni et al), wherein such components amounts of components would clearly fall within the scope of the instant claims.  Further, Kulkarni et al do not require the use of sulfates and ethoxylates and clearly teaches embodiments which are free of sulfates and ethoxylates as recited by the instant claims (See Tables 1 and 2 of Kulkarni et al).  
Additionally, the Examiner asserts that Giles is analogous prior art relative to the claimed invention and Kulkarni et al and that one of ordinary skill in the art clearly would have looked to the teachings of Giles to cure the deficiencies of Kulkarni et al.  Giles is a secondary reference relied upon for its teaching of a specific glutamate surfactant such as sodium lauroyl glutamate.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use a specific glutamate surfactant such as sodium lauroyl glutamate in the composition taught by Kulkarni et al, with a reasonable expectation of success, because Giles teaches the use of sodium lauroyl glutamate as a surfactant in a similar composition and further, Kulkarni et al teach the use of glutamate surfactants in general.  Note that, obviousness does not require certainty of success; it requires only a reasonable expectation of success.  PAR Pharm., Inc. v. TWE Pharm., Inc., 773 F.3d 1186, 1198 (Fed. Cir. 2014) (“The reasonable expectation of success requirement for obviousness does not necessitate an absolute certainty for success.”).  While Giles may teach that anionic sulfate surfactants and ethoxylated nonionic surfactants may be used, these surfactants are not required in the compositions taught by Giles and further, Kulkarni et al is the primary reference which does not require sulfate surfactants or ethoxylate compounds as recited by the instant claims. 
Further, the Examiner asserts that the broad teachings of Kulkarni et al in view of Giles would suggest compositions having the same viscosity and sensory profile as the compositions recited by the instant claims because Kulkarni et al in view of Giles teach compositions containing the same components in the same amounts as recited by the instant claims and further, such properties would flow naturally from the teachings of Kulkarni et al in view of Giles.  While Kulkarni et al does not specifically mention or discuss the same problems solved by the presently claimed invention, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  Note that, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention.  In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972).  See MPEP 2144.  To render an invention obvious, the prior art does not have to address the same problem addressed by a patent applicant.  KSR Int’l Co. v. Teleflex Inc., 550, U.S. 398, 420 (2007); see also, In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992) (“As long as some motivation or suggestion to combine the references is provided by the prior art taken as a whole, the law does not require that the references be combined for the reasons contemplated by the inventor.”).  The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.").  See MPEP 2145(II.).  Thus, the Examiner asserts that the teachings of Kulkarni et al in view of Giles are sufficient to render the claimed invention obvious under 35 USC 103.    
With respect to the rejection of the instant claim 9 under 35 U.S.C. 103 as being unpatentable over Kulkarni et al in view of Giles, further in view of Walters et al or Frantz et al, Applicant states that the teachings of Kulkarni et al in view of Giles are not sufficient to suggest the claimed invention and that the teachings of Walters et al or Frantz et al are not sufficient to remedy the deficiencies of Kulkarni et al in view of Giles.  In response, note that, the Examiner asserts that the teachings of Kulkarni et al in view of Giles are sufficient to suggest the claimed invention for the reasons set forth above.  Additionally, the Examiner asserts that Walters et al or Frantz et al are analogous prior art relative to the claimed invention and Kulkarni et al and that one of ordinary skill in the art clearly would have looked to the teachings of Walters et al or Frantz et al to cure the deficiencies of Kulkarni et al in view of Giles with respect to instant claim 9.  Walters et al and Frantz et al are secondary references relied for their teaching of PEG-80 sorbitan laurate.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use PEG-80 sorbitan laurate in the composition taught by Kulkarni et al, with a reasonable expectation of success, because Walter et al or Frantz et al teach the use of PEG-80 sorbitan laurate and its equivalence to cocamide MIPA as a nonionic in a similar composition and further, Kulkarni et al teach the use of nonionic surfactants in general and cocamide MIPA.  Thus, the Examiner asserts that the teachings of Kulkarni et al in view of Giles, further in view of Walters et al or Frantz et al, are sufficient to render the claimed invention obvious under 35 USC 103.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/August 4, 2022